

FORM OF AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Amendment to Employment Agreement dated effective [Employment Agreement
Date] (the “Amendment”) is effective September 29, 2012 (the “Effective Date”),
by and between Chesapeake Energy Corporation, an Oklahoma corporation (the
“Company”), and [Executive], an individual (the “Executive”).  The Company and
the Executive are referred to collectively in this Amendment as the “Parties.”
 
WHEREAS, the Parties have entered into an employment agreement (the “Employment
Agreement”); and
 
WHEREAS, the Parties desire to amend the Employment Agreement.
 
NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
 
1.           All capitalized terms used in this Amendment and not otherwise
defined shall have the same meaning in this Amendment as in the Employment
Agreement.
 
2.           The last sentence of Section 5 to the Employment Agreement is
hereby amended and restated as follows:
 
“In the absence of such termination, this Agreement will commence on [Employment
Agreement Date] and end on December 31, 2012 (the “Expiration Date”).”
 
3.           Except as otherwise amended by this Amendment, the remaining terms
of the Employment Agreement remain in full force and effect.
 
IN WITNESS WHEREOF, the Parties have executed this Amendment to Employment
Agreement as of the Effective Date.
 


Company:
 
Chesapeake Energy Corporation
 
 
By:
 /s/ AUBREY K. McCLENDON    
Name:  Aubrey K. McClendon
Title:     Chief Executive Officer
 
 
Executive:
 
 
 
 /s/ [EXECUTIVE]
   
[Executive]
